Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 12-20 withdrawn
Claims 1-11 elected and pending 

Election/Restrictions
Applicant’s election without traverse of claims 1-11 in the reply filed on 12/21/2021 is acknowledged.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 6 of copending Application No. 16/957,637 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because Claim 1 state 
“A method of depositing a silicon carbide substrate by chemical vapor deposition (CVD), using a dimethyldichlorosilane precursor material, wherein the dimethyldichlorosilane precursor material comprises:
(A) dimethyldichlorosilane as a main component and
(B) at least one further component being different from dimethyldichlorosilane and being a siloxane compound or a mixture of siloxane compounds, wherein a content of the at least one further component (B) is >0 to 2.00 wt. %, relating to the dimethyldichlorosilane precursor material.”
Where this is claimed in claims 1 and 9 of app’637.

Claim 1 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 and 6 of copending Application No. 16/957,672 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because Claim 1 state 
“A method of depositing a silicon carbide substrate by chemical vapor deposition (CVD), using a dimethyldichlorosilane precursor material, wherein the dimethyldichlorosilane precursor material comprises:
(A) dimethyldichlorosilane as a main component and
(B) at least one further component being different from dimethyldichlorosilane and being a siloxane compound or a mixture of siloxane compounds, wherein a content of the at least one further component (B) is >0 to 2.00 wt. %, relating to the dimethyldichlorosilane precursor material.”
Where this is claimed in claims 1 and 9 of app’672.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 and 5-11 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US Pat. 9,371,582 B2) in view of Girard (PG Pub 2016/0111272 A1).
Consider Claims 1-3, Lee teaches the process of depositing silicon carbide film on a substrate using CVD process (abstract). Lee teaches the process include introducing a precursor (step S15) (Col. 4, lines 65-67). Lee teaches the precursor to include dichlorodimethylsilane (Col. 5, lines 30-32). 
Lee does not teach dichlorodimethylsilane having a Siloxane as impurity.
However, Girard is in the prior art of forming silicon containing film using silicon precursor (abstract), using CVD process [0040], where the silicone containing films include silicon carbide films [0290], where the silicon precursor contained siloxane material of 0.0 to 1.0 wt. % [0023]-[0027]. In the case where the claimed ranges, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). (MPEP 2144.05).
A person having ordinary skill in the art before the effective date of the claimed invention would combine Lee with Girard Siloxane with amount ranging from more than zero to 2.0 wt. % in the forming of silicon carbide film process, with reasonable expectation of success.
Consider Claims 5-9 and 11, the combined Lee (with Girard) teaches the metal impurities in the silicone containing film forming material is present 0.0-500.0 ppb (Girard, [0037]–[0038]). Where the metals include any elements such as such as sodium, calcium, manganese, aluminum, copper, zinc, titanium, chromium, iron, cobalt, nickel, tungsten and/or molybdenum in the precursor materials.
Consider Claim 10, the combined Lee (with Girard) teaches the chemical vapor deposition is carried out using hydrogen as purge gas (Lee, Col. 4, lines 48-49).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Lee (US Pat. 9,371,582 B2) in view of Girard (PG Pub 2016/0111272 A1) and in further view of Varadarajan (US Pat. 9,837,270 B1).
Consider Claim 4, the combined Lee (with Girard) teaches the use of Siloxane material in the process of forming silicon carbide film (of Girard). 
The combined Lee (with Girard) does not teach the specific Siloxane material.
However, Varadarajan is in the prior art of forming silicon carbide film using CVD process (Col. 3, lines 60-67, claims 1–3), teaches the process of using silicon containing precursor such as cyclic Siloxane and are linear Siloxane material (claim 4), 3)2-O-Si(CH3)2) (Col. 10, lines 34-38), and where cyclic Siloxane include octamethylcyclotetrasiloxane/OMCTS (Col. 10, lines 10-15).
A person having ordinary skill in the art before the effective date of the claimed invention would combine Lee (with Girard) with Varadarajan use OMCTS in forming of SiC films, with reasonable expectation of success.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammad Mayy whose telephone number is (571)272-9983. The examiner can normally be reached Monday to Friday, 8:00am -5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 



/Mohammad Mayy/
Art Unit 1718 
/DAVID P TUROCY/Primary Examiner, Art Unit 1718